Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the claimed secondary battery which comprises a solvent comprising the ether of formula 1, the sulfone of formula 2 and a cyclic carbonate in addition to the claimed lithium salts and a negative electrode comprising silicon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
US 2019/0181429 – Discloses a nonaqueous solvent with an ether, carbonate and a sulfone (paragraph 65)
US 2018/0076485 - Discloses an organic solvent with an ether, carbonate and sulfone (paragraph 6).
US 2019/0036116 – Discloses an organic electrolyte with an ether, carbonate and sulfone along with a salt comprising LiBOB, LiPF6 and LiFSI (paragraphs 30-31).
US 2014/0322615 – discloses an electrolyte comprising solvents with formula 1 and formula 2 (see paragraphs 103 and 125).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725